Exhibit 10.1

THE TJX COMPANIES, INC.

MANAGEMENT INCENTIVE PLAN

(As amended and restated effective as of March 5, 2010)

Amendment

Pursuant to Section 17 of The TJX Companies, Inc. Management Incentive Plan (the
“Plan”), The TJX Companies, Inc. hereby amends the Plan as follows, effective as
provided in paragraph 3 below:

 

1. Section 5 is hereby amended by inserting the following as a new paragraph at
the beginning thereof:

“Any executive officer or other key employee of TJX or any of its subsidiaries
shall be eligible to be selected to receive an award under the Plan.”

 

2. Section 21 is hereby amended to read in its entirety as follows:

“The provisions of this Section 21 shall apply, notwithstanding any other
provision of the Plan to the contrary, in the case of each award granted under
the Plan that is intended to qualify as exempt performance-based compensation
under Section 162(m), as determined by the E.C.C. In the case of any such award:
(a) the Performance Goals set by the E.C.C. will be one or more objectively
determinable measures of performance relating to any one or any combination of
the following business criteria (measured on an absolute basis or relative to
one or more comparators, including one or more companies or indices, and
determined on a consolidated, divisional, line of business, project,
geographical or area of executive’s responsibilities basis, or any combination
thereof): (i) sales, revenues, or comparable store sales; (ii) assets, inventory
levels, inventory turns, working capital, cash flow or expenses; (iii) earnings,
profit, income, losses or margins, before or after deduction for all or any
portion of interest, taxes, depreciation, amortization, rent, or such other
items as the E.C.C. may determine at the time the Performance Goals are
preestablished (within the meaning of Section 162(m)), whether or not on a
continuing operations and aggregate or per share basis, basic or diluted, before
or after dividends; (iv) return on investment, capital, equity, assets, sales or
revenues, or economic value added models or equivalent metrics; (v) market
share, store openings or closings, customer service or satisfaction levels, or
employee recruiting, retention or diversity; (vi) stock price, dividends, or
total shareholder return, or credit ratings; or (vii) strategic plan
implementations; (b) the E.C.C. may provide for automatic adjustments (in
measures of achievement, amounts payable, or other award terms) to reflect
objectively determinable events (for example, acquisitions, divestitures,
extraordinary items, other unusual or non-recurring items and/or changes in
accounting principles) that may affect the business criteria, any such
adjustment to be established and administered in a manner consistent with the
requirements for exempt performance-based compensation under Section 162(m);
(c) the maximum amount payable to any Participant under the Plan for any fiscal
year shall be $5,000,000, increased by 5% per year starting with the Company’s
fiscal year ending February 1, 2014; (d) no payment shall be made under the
award unless the applicable Performance Goal or Goals (as adjusted pursuant to
clause (b) above, where applicable), which shall have been preestablished within
the meaning of Section 162(m), have been met, nor shall any such payment be made
until the E.C.C. certifies in accordance with Section 162(m) that such
Performance Goal or Goals (as adjusted pursuant to clause (b) above, where
applicable) have been met; and (e) those provisions of the Plan generally
applicable to awards hereunder which give to the E.C.C. or any other person
discretion to modify the award after the establishment and grant of the award,
or which if applied to an award described in this Section 21 might otherwise
cause such award to fail to qualify as a performance-based award under
Section 162(m) shall be deemed inapplicable to the extent (but only to the
extent) the retention of such discretion by such person or the application of
such provision would be deemed inconsistent with qualification of the award as
performance-based under Section 162(m).”

 

3. The amendments made by paragraphs 1 and 2 above are subject to, and shall
take effect only upon, approval by the stockholders of The TJX Companies, Inc.
of the material terms thereof and when effective shall apply to all Plan award
opportunities granted after that date.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, The TJX Companies, Inc. has caused this Amendment to be
executed in its name and behalf by its officer thereunto duly authorized.

 

THE TJX COMPANIES, INC. By:  

/s/ Jeffrey Naylor

Title:  

SEVP/CAO

Dated: April 20, 2012

 

2